Citation Nr: 0402868	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-26 979A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

FINDING OF FACT

The veteran's hearing loss began many years after his active 
duty and was not caused by any incident of service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the United States Navy 
aboard an aircraft carrier with credited Vietnam service.  

A review of the veteran's service medical records shows no 
complaints or findings relative to hearing loss.  On his 
January 1966 service separation examination, no defects were 
noted with respect to his ears, and his hearing was 15/15 
(normal) on whispered voice testing, bilaterally.

An October 1994 private medical record notes the veteran had 
been employed as a firefighter for 18 years.

In correspondence received in 1996, the veteran reported that 
he had 75 percent hearing loss in his left ear and 35 percent 
hearing loss in his right ear as shown on a physical 
examination in 1994.  He attributed this to exposure to loud 
noises during his service in the Navy.

VA Medical Center summaries for July-September 1996 and 
November-December 1997 hospitalizations note a diagnosis of 
hearing loss.  These records and other subsequent VA medical 
records that note a history of hearing loss do not contain 
any clinical or audiometric data concerning his hearing loss.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and a supplemental statement of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  In this regard the veteran was 
informed in correspondence in November 1997 of what evidence 
the VA would obtain and what evidence was required to prevail 
in a claim for service connection.  He has been informed him 
of these facts and the evidence necessary to prevail in his 
claim for service connection.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  No relevant medical records have been 
identified by the veteran.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The service medical records for the veteran's 1962-1966 
active duty show that his hearing was normal.  There is no 
suggestion of hearing loss within the year after such 
service, as required for a presumption of service connection.  
The first post-service medical evidence of hearing loss is 
dated in 1996 when the veteran reported that he had a 
physical examination in 1994 that showed hearing loss.  This 
was nearly 28 years after the veteran's period of active 
duty.  He had spent the majority of that time as a 
firefighter.

The veteran has asserted that he incurred hearing loss during 
his period of active service.  However, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds that the evidence 
does not indicate that the hearing loss may be associated 
with established disease or injury or event in service, and 
that examination is not required under 38 C.F.R. 
§ 3.159(c)(4) (2003).

The weight of the credible evidence demonstrates that any 
current hearing loss began many years after the veteran's 
active duty and was not caused by any incident of service.  
As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for hearing loss is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



